IN THE SUPREME COURT OF THE STATE OF NEVADA


                  PARADISE HARBOR PLACE TRUST,                           No. 68305
                                     Appellant,
                                vs.
                  THE BANK OF NEW YORK MELLON,
                  F/K/A THE BANK OF NEW YORK, AS                            FILED
                  TRUSTEE FOR THE CERTIFICATE                                FEB 24 2016
                  HOLDERS OF CWALT, INC.,
                  ALTERNATIVE LOAN TRUST 2006-
                  0A16, MORTGAGE PASS-THROUGH
                  CERTIFICATES, SERIES 2006-0A16;
                  and CTC REAL ESTATE SERVICES,
                                     Respondents.

                                        ORDER DISMISSING APPEAL
                              This is an appeal from an order denying a motion to vacate a
                  prior order of dismissal and denying a motion to amend the complaint.
                  Eighth Judicial District Court, Clark County; Nancy A. Becker, Judge.
                              Because no appeal lies from an order denying a motion to
                  vacate an order or from an order denying a motion to amend a complaint,
                  this court entered an order directing appellant to show cause why this
                  appeal should not be dismissed for lack of jurisdiction. See NRAP 3A(b);
                  Taylor Constr. Co. v. Hilton Hotels, 100 Nev. 207, 678 P.2d 1152 (1984)
                  (this court has jurisdiction to consider an appeal only when the appeal is
                  authorized by statute or court rule). Appellant has responded to this
                  court's order to show cause, and respondents have filed a reply.
                              Appellant argues that its appeal is not intended to challenge
                  the denial of the motion to vacate, but is rather to challenge the NRCP
                  54(b) certification in the underlying order, entered September 9, 2013.
                  Respondents counter that appellant has waived its right to challenge the

SUPREME COURT
      OF
    NEVADA


MI I 947A claco
                September 9, 2013, order by failing to file a notice of appeal within 30 days
                of written notice of entry of the order, as required by NRAP 4(a).
                            Having considered the response and the reply, we conclude
                that appellant waived its right to challenge the NRCP 54(b) certification
                in the September 2, 2013, order of dismissal by falling to perfect an
                appeal, and that no appeal lies from the order denying the motion to
                vacate and denying the motion to amend the complaint. Accordingly, we
                conclude that we lack jurisdiction over this appeal, and we
                            ORDER this appeal DISMISSED.




                                                                       4.20,     ,   J.
                                                    Hardesty




                cc: Chief Judge, The Eighth Judicial District Court
                     Hon. Nancy A. Becker, Senior Judge
                     William C. Turner, Settlement Judge
                     Law Offices of Michael F. Bohn, Ltd.
                     Wright, Finlay & Zak, LLP/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


(1)) 1947A.
                                                      2